Citation Nr: 0305792	
Decision Date: 03/27/03    Archive Date: 04/08/03

DOCKET NO.  00-11 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for retropatellar pain 
syndrome of the left knee.

2.  Entitlement to service connection for thrombophlebitis.

3.  Entitlement to service connection for peripheral 
neuropathy, to include as due to herbicide exposure or an 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to October 
1971 and from January to June 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from December 1998 and March 2000 rating decisions 
of the Regional Office (RO) that denied the veteran's claims 
for service connection for peripheral neuropathy, 
retropatellar pain syndrome of the left knee, and 
thrombophlebitis.

The record discloses that the veteran had perfected an appeal 
of a RO denial of entitlement to an increased rating for 
post-traumatic stress disorder (PTSD).  However, in a 
Statement in Support of Claim dated in January 2000, the 
veteran stated that he was satisfied with a rating action of 
the RO that increased the evaluation assigned for PTSD to 30 
percent.  He added that he requested that his appeal to the 
Board be canceled.  As the veteran did not specifically 
reference withdrawal of a then also pending appeal for 
service connection for peripheral neuropathy, it is deemed to 
warrant appellate adjudication.  Accordingly, this decision 
is limited to the issues set forth on the preceding page.

While the veteran requested a hearing before the Board in 
August 1999, during a RO hearing in March 2001, he testified 
that he no longer desired such a hearing.  See Transcript of 
March 30, 2001 RO hearing at page 12.




REMAND

The service medical records disclose that the veteran was 
seen for left knee complaints in January and February 1991.  
It was concluded that he had retropatellar pain 
syndrome/patellofemoral syndrome.  In May and June 2001, a 
private physician concluded that the veteran's left knee 
disability was at least as likely as not attributable to 
injury sustained in service.  In a July 2002 opinion, the 
same private physician opined the veteran had neuropathy 
consistent with Agent Orange exposure.  There is no 
indication that his opinions were predicated on a review of 
the record.  

The Board notes that the RO attempted to obtain the service 
medical records from the veteran's second period of service.  
Although some of these records are in the claims folder, it 
must be observed that an August 2000 response from the 
National Personnel Records Center indicates that all records 
had been sent in 1972.  Clearly, this would not have included 
the service medical records from the veteran's more recent 
period of service in 1991.  In addition, the record suggests 
that the veteran was with the National Guard in 1993 and 
that, either while on such service, or shortly thereafter, 
reported pain and swelling of the left leg.  This period of 
service has not been verified, nor has an attempt been made 
to obtain any service medical records from that time.  

Recently enacted legislation has eliminated the well-grounded 
claim requirement, has expanded the duty of Department of 
Veterans Affairs (VA) to notify the veteran and the 
representative of the information and evidence necessary to 
substantiate a claim, and has enhanced VA's duty to assist a 
veteran in developing the evidence necessary to substantiate 
a claim.  See Veterans Claims Assistance Act (VCAA) of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002)).  

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  

There is no indication in the claims folder that the RO has 
informed the veteran of the provisions of the VCAA or 
complied with the requirements of the law.  Therefore, due to 
the changes brought about by the VCAA, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Therefore, for 
these reasons, a remand is required.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should obtain all service 
medical records for the veteran's second 
period of service, from January to June 
1991, noting that such could not have 
been provided in 1972.  The RO should 
also confirm whether the veteran had a 
period of active duty for training or 
inactive duty for training in 1993.  If 
so, an attempt should be made to obtain 
all service medical records prepared 
during that time frame.  

2.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for his left knee 
disability, peripheral neuropathy, and/or 
thrombophlebitis of the left leg since 
his discharge from service.  After 
securing the necessary authorizations for 
release of this information, the RO 
should seek to obtain copies of all 
treatment records referred to by the 
veteran.

3.  The RO should contact Benjamin J. 
Kulper, M.D., and request that he provide 
the bases for his May and June 2001 
clinical opinions that the veteran has 
left knee disability due to injury in 
service, and his July 2001 opinion that 
the veteran has neuropathy consistent 
with exposure to Agent Orange in service.  
Dr. Kulper should be requested to 
specifically state whether he has 
reviewed the veteran's service medical 
records.  If not, with consent of the 
veteran, he should be offered the 
opportunity for such review, to assist 
him in his clinical opinions.  All 
reports of clinical treatment of the 
veteran by Dr. Kulper should also be 
requested.  Any authorization deemed 
necessary for such requests should be 
obtained from the veteran.

4.  The veteran should then be afforded 
VA examinations by specialists in 
orthopedics, vascular disease, and 
neurology, if available, to determine the 
nature and etiology of current left knee 
disability, thrombophlebitis of the left 
leg, and peripheral neuropathy.  Each 
respective examiner is requested to 
furnish an opinion concerning whether it 
is at least as likely as not that any 
current left knee disability, 
thrombophlebitis, or peripheral 
neuropathy is etiologically related to 
symptoms he experienced in service, to 
include knee symptoms in 1991.  The 
vascular specialist is to be directed to 
also provide an opinion as to whether 
thrombophlebitis, if present, is related 
to the veteran's left knee disability.  
The neurologist is also requested to 
identify the cause or underlying 
pathology manifested by peripheral 
neuropathy.  The rationale for all 
opinions expressed should be set forth.  
All necessary tests should be performed.  
The claims folder should be made 
available to the examiners in conjunction 
with the examinations.

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in the law are fully complied 
with and satisfied.

Following completion of the above, the RO should review the 
evidence and determine whether the veteran's claim may be 
granted.  If any claim is not granted, he and his 
representative should be furnished an appropriate 
supplemental statement of the case and be provided an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 


addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

